

EXHIBIT 10.3

[COMPANY LETTERHEAD]




December 21, 2012


John B. (Thad) Hill
3015 Del Monte
Houston, TX 77019


Re: Amendment to Letter Agreement


Dear Thad:


On behalf of Calpine Corporation (the “Company”) and further to your discussions
with me and the Board of Directors, I am pleased to confirm your appointment as
President of the Company effectively immediately. As we have discussed, the
Letter Agreement dated September 1, 2008 by and between the Company and you (the
"Letter Agreement") shall be amended as follows to give effect to this and
changes to certain other benefits (capitalized terms not otherwise defined in
this Amendment shall have the meaning ascribed to them in the Letter Agreement
or the Severance Plan):


Title:
President and Chief Operating Officer



Severance Benefits
and Section 409A:
Notwithstanding anything in the Letter Agreement or the Severance Plan to the
contrary, you shall not be entitled to any “gross-up” payment related to the
excise tax imposed by Section 280G of the Code or any “gross-up” payment related
to the tax imposed by Section 409A of the Code. You shall be treated as Tier 2
Participant in the Severance Plan as amended as of the date hereof, including,
but not limited to the amended Section 5.02 of the Severance Plan. Amendments to
the Severance Plan following the date hereof shall not be effective with respect
to your participation in such plan to the extent they either reduce the amount
of benefit payable or are otherwise adverse to you.



Release of Claims:
Notwithstanding anything in the Letter Agreement or the Severance Plan to the
contrary, the lump sum payment to be paid within sixty (60) days following
“Participant’s Termination Date” as set forth in the Severance Plan shall
hereafter be paid on the sixtieth (60th) day following your termination of
employment; provided, however, that you shall have delivered to the Company and
not revoked a signed release of claims in the form of Exhibit C to the Letter
Agreement and any applicable revocation period shall have expired within sixty
(60) days following your termination date; provided further, that you shall not
be required to release any rights you may have to be indemnified under the
Letter Agreement.




--------------------------------------------------------------------------------



[COMPANY LETTERHEAD]


Please sign both copies of this Amendment to the Letter Agreement, retain one
for your files and return one to Human Resources.


Thad, congratulations!


Very truly yours,


CALPINE CORPORATION




/s/ JACK A. FUSCO    
Jack A. Fusco
Chief Executive Officer


AGREED AND ACCEPTED




/s/ JOHN B. HILL III
    12/21/12    

John B. Hill
Date






